tuieruil feveue serie uniform issue list dec selot-ep rat legend taxpayer a ira x financial_institution b financial agent e financial consultant f amount a financial_institution a dea this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira x totaling amount a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to errors by financial_institution a and financial_institution b which led to amount a being placed into a non-ira account taxpayer a further represents that amount a has not been used for any other purpose page on date taxpayer a had a discussion with financial agent e associated with financial_institution a wherein taxpayer a expressed her intent to remove funds from her ira x maintained with financial_institution a in order to deposit said funds in another institution with the hope of achieving a higher rate of return on date taxpayer a discussed her desire to roll over amount ato a new ira and to invest the funds in a certificate of deposit cd with a branch president of financial_institution b financial consultant f on date taxpayer a completed the paperwork sent by financial consultant f necessary to complete her intended rollover by wire transfer however the financial_institution b application form did not indicate an ira rollover and taxpayer a did not take notice believing that the application was for an ira rollover because of her specific instructions given to financial consultant f the previous day on date taxpayer a also faxed a form to financial_institution a instructing financial agent e at said institution to transfer by wire amount a to financial_institution b said amount was so transferred and placed in a cd issued by financial_institution b on date taxpayer a contacted financial agent e at financial_institution a because a financial statement that she had received from financial_institution a indicated that she had received a taxable_distribution from ira x financial agent e assured taxpayer a that the mistake would be corrected and that the correction would appear on her next statement however no correction was made either by financial_institution a or financial_institution b and amount a was not timely contributed as a rollover_contribution into an ira with financial_institution b the 60-day rollover period applicable to amount a provided for in code sec_408 has now expired taxpayer a represents that she has not used amount a for any purpose and that said amount is available to be rolled into an ira based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount a contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by errors committed by one or more financial institutions page therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount is granted a period of days from the issuance of a from ira x taxpayer a into a rollover ira provided all other this ruling letter to contribute amount a requirements of sec_40 d of the code except the 60-day requirement are met with respect to such contribution the contribution of amount a into an ira described in code sec_408 will be considered a rollover_contribution within the meaning of secti on d of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only ‘to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to os lll please contact iy please address all correspondence to d i se t ep ra t3 at sincerely yours qo wes vo rances v sloaré manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
